Citation Nr: 1704944	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  15-24 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to an initial rating greater than 30 percent for depression.

4.  Entitlement to an initial rating greater than 10 percent for hypertension.


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from December 1984 to February 1996 and from February 2003 to January 2004.  He has additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Multiple pieces of evidence indicate that the Veteran receives medical treatment at a VA Medical Center.  An April 2006 service treatment record shows that the Veteran received medical treatment from the VA.  The June 2015 statement of the case lists VA Medical Center treatment records from San Juan as evidence considered.  On the June 2015 substantive appeal, the Veteran remarked that he felt that his outpatient records from the VA hospital had not been considered.

Notably, no records from a VA Medical Center have been associated with the claims file.  A review the electronic claims files is negative for any records pertaining to the Veteran from a VA treatment provider.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In light of the absence of VA treatment records in the claims file, VA has a duty to attempt to obtain those records on remand.

Concerning the increased rating claims, the Veteran was provided his most recent VA examinations for depression and hypertension disabilities in June 2013, nearly four years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, further allegations of a worsening condition regarding the depression and hypertension disabilities have been set forth by the Veteran since those examinations.  Specifically, in the June 2015 substantive appeal, the Veteran explicitly stated that new updated VA examinations were needed to adequately assess his conditions. 

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a more current examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that not only are the most recent examinations remote, but the examinations appear to no longer indicate the current level of severity of depression and hypertension.  Consequently, after all outstanding medical records are associated with the claims file, more contemporaneous examinations are needed to rate the claims for increased ratings for depression and hypertension.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided him treatment for the claimed disabilities.  After acquiring that information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for all records from the applicable VA Medical Centers as referred to by the Veteran, and noted in service medical records, and the statement of the case.  If any identified records are not obtained, the Veteran and representative should be notified and the record clearly documented.

2.  Then, schedule the Veteran for a VA examination to assess the current severity of a psychiatric disability.  The examiner must review the claims file and should note that review in the report.  The examiner is asked to conduct a complete examination, and to obtain a detailed mental status.  The examiner is also asked to comment on the functional impact the psychiatric disability has on work.  The examiner should describe the levels of occupational and social impairment and describe the symptomatology that results in those levels of impairment.

3.  Then, schedule the Veteran for an examination to assess the current severity of hypertension.  Specifically, the examiner is asked whether diastolic pressure is predominately 110, 120, 130, or more; and, whether systolic pressure is predominately 200 or more.  The examiner is asked to comment on the functional impact hypertension has on work.

4.  After obtaining the Veteran's outstanding relevant medical records and associating them with the claims file, review the claims for service connection for PTSD and  bilateral hearing loss disability, and consider whether additional VA examinations are necessary.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

